DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Haiyan Liu, Ph.D., on 12 March 2021.
The application has been amended as follows:
 	The claims have been amended as follows:

	16-18 (cancelled).

Response to Amendment
3.	According to the Amendment, filed 01 February 2021, the status of the claims is as follows:
Claims 1-6, 21, and 25 are currently amended; 
Claims 2-5, 7, 8, 10 are previously presented; 
Claims 11 and 12 are original;
Claims 16-18 are withdrawn; 
Claims 21-25 are new; and 
Claims 9, 13, 14, 19, and 20 are cancelled.



Reasons for Allowance
5.	Applicant’s arguments, see Remarks, pp. 6-9, filed 01 February 2021, with respect to the rejection of claims 1, 3, 4, 6, and 8-15 under 35 U.S.C. 102(a)(1) as being anticipated by Duhamel et al., U.S. Patent Application Publication No. 2017/0238851 A1 (“Duhamel”), in view of Hwang et al., U.S. Patent No. 8,597,925 B2 (“Hwang”), have been fully considered, and are persuasive in view of the Amendment, filed 01 February 2021.  The rejection of claims 1, 3, 4, 6, and 8-15 has been withdrawn.
6.	Applicant’s arguments, see Remarks, pp. 9-10, filed 01 February 2021, with respect to the rejection of claims 2, 7, 21, and 25 under 35 U.S.C. 103 as being unpatentable over Duhamel in view of Hwang, as applied to claim 1, and further in view of Buck et al., U.S. Patent Application Publication No. 2005/0211572 A1, have been fully considered, and are persuasive in view of the Amendment, filed 17 September 2020.  The rejection of claims 2, 7, 21, and 25 has been withdrawn.
7.	Applicant’s arguments, see Remarks, pp. 10-11, filed 01 February 2021, with respect to the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Duhamel in view of Hwang, as applied to claim 1, and further in view of Gregg et al., U.S. Patent No. 5,264,104 A, have been fully considered, and are persuasive in view of 
8.	Claims 1-8, 10-12, 15, and 21-25 are allowed.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/12/2021